DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2019 and 11/26/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Objections
Claims 12 and 14 are objected to because of the following informalities: 
Claim 12, line 3: “parallel” should be “parallelly”; and
Claim 14, line 7: “inward facing” should be either be “inward-facing” or “inwardly facing”.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“A heart performance measurement system” in claims 14-18 because the limitation recites a generic placeholder “system” that is coupled with functional language “heart performance measurement” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitation:
“A heart performance measurement system” appears to correspond to the structure depicted in at least Figs. 1A-1B, 2A, and described in at least ¶¶ [0024]-[0031] of the Applicant’s specification. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 12, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the housing has a size and a shape that is conducive to being grasped by a hand” in lines 1-2. It is unclear when a housing is considered to be “conducive to being grasped by a hand” because such a determination is subjective. For instance, that which is conducive to being grasped by a hand of one person may not be conducive to being grasped by a hand of another. Additionally, it is unclear when something starts/stops being conducive to being grasped by a hand, so it is unclear which allows for the housing to be grasped by a hand”
Claims 3-6 are rejected by virtue of their dependence from claim 2. 
Claim 5 recites “a palm of the hand relative to the finger clamp while grasping the housing” in line 3. It is unclear what is grasping the housing. For the purposes of examination, the recitation will be interpreted to be “a palm of the hand relative to the finger clamp while the hand is grasping the housing”. 
Claim 6 recites “a computer mouse-like shape” in lines 1-2. It is unclear when something starts/stops being considered to be “a computer mouse-like shape”, so it is unclear what is being included or excluded from the scope of the limitation. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites “shape that is conducive to resting on a tabletop” in line 2. First, it is unclear what is being rested on the tabletop. Is the housing resting on a tabletop or some other component? Additionally, it is unclear when a shape starts/stops being conducive to resting on a tabletop. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Claim 7 recites “the finger clamp has a curved shape opposite the tactile sensor” in line 3. It is unclear how the curved shape is “opposite the tactile sensor”. Is it located oppositely from the tactile sensor, or is it in a shape which is opposite the shape of the tactile sensor? For the purposes of examination, the recitation will be interpreted to such that the curved shape is located on an opposite side of the tactile sensor. 
Claim 8 is rejected by virtue of its dependence from claim 7.
Claim 12 recites “the rows align substantially parallel to a longitudinal axis of the finger” in lines 2-3. It is unclear when something stops/begins being considered to be “substantially parallel” to a longitudinal axis of the finger, so it is unclear what is being included or excluded from the scope of the limitation. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the recitation will be interpreted to be “the rows align parallelly to a longitudinal axis of the finger”.
Claim 17 recites “expiration effort” in line 5. Claim 15 recites “an expiratory effort” in line 5. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 17 will be interpreted to be “the expiration effort”. 
the linearly actuating the finger clamp”. 	Claim 20 is rejected by virtue of its dependence from claim 19. 
Claim 20 recites “adjusting the clamping force at the second speed” in line 2. Claim 19 recites “adjusting the clamping force applied by the finger clamp along the linear path at a second speed” in lines 6-7. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 20 will be interpreted to be “the adjusting the clamping force at the second speed”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “a finger clamp extending from the housing to clamp the finger against the tactile sensor” in lines 6-7. Claim 1 requires the finger clamp to clamp the finger, so the claim encompasses a human organism. The Examiner suggests amending this feature to recite “a finger clamp extending from the housing and configured to clamp the finger against the tactile sensor”. 
Claims 2-13 are rejected by virtue of their dependence from claim 1. 
Claim 5 recites “one or more alignment shims extending from the housing to adjust a rotational position of a palm of the hand relative to the finger clamp while grasping the housing” in lines 2-3. Claim 5 requires the shims to adjust a position of a palm, so the claim encompasses a human organism. The Examiner suggests amending this feature to recite “one or more alignment shims extending from the housing and configured to adjust a rotational position of a palm of the hand relative to the finger clamp while grasping the housing”. 
Claim 7 recites “a curved shape opposite the tactile sensor that cradles a side of the finger opposite the tactile sensor” in lines 3-4. Claim 7 requires the curved shape to cradle a side of the finger, so the claim encompasses a human organism. The Examiner suggests amending this feature to recite “a curved shape opposite the tactile sensor  and is configured to cradle a side of the finger opposite the tactile sensor”. 
Claim 8 is rejected by virtue of its dependence from claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,291,895 A (McIntyre) (cited by Applicant) in view of US 2019/0150765 A1 (Fortin) and US 2016/0206231 A1 (Kun). 
With regards to claim 1, McIntyre discloses an apparatus for measuring a performance metric of the heart (Col. 1, lines 18-29 disclose evaluating the mechanical performance of the heart; Col. 2, lines 36-45 disclose providing metrics regarding the heart performance), comprising: a housing (Fig. 1 depicts the cuff which houses piezoelectric pulse pickup); a tactile sensor adapted to measure blood pressure pulsatility in a digital artery of a finger via applanation tonometry and output pulsatility signals indicative of the blood pressure pulsatility (Col. 4, lines 40-57 and Fig. 1 disclose a piezoelectric pulse pickup 12 for providing a signal representative of the pulse, in which a pressure is applied via the cuff through the piezoelectric pulse pick up 12 to the skin of finger 11, wherein the pulse is representative of the blood pressure pulsatility; Col. 5, lines 1-25 and Figs. 5-7 disclose the pulse pickup assembly 12 comprising a flat piezoelectric membrane 31; Because the pulse pickup 12 applies a pressure to flatten the skin of the finger 12 in order to determine the pulse, the pulsatility signal is acquired via applanation tonometry); a finger clamp configured to clamp the finger against the tactile sensor with the digital artery aligned over the tactile sensor (Fig. 1 and Col. 4, lines 40-57 disclose an inflatable cuff for clamping finger against the pickup 12, wherein the pickup 12 is positioned to be at an area where arteries are close to the skin. Additionally, the finger cuff allows for rotation of the finger such that the pickup 12 can be aligned over the digital artery. The Examiner notes that the cuff is a clamp because it clamps the finger against pickup 12); and a controller coupled to the tactile sensor to generate pulsatility data, based upon the pulsatility signals, from which the performance metric of the heart may be determined (Fig. 1 and Col. 5, lines 26-36 disclose a microcomputer 15 configured to determine performance metrics of the patient based on the pulse pressures; also see Col. 11, line 56 to Col. 12, line 26 and Col. 15, lines 24-36 with regards to the computer analysis for observing performance metrics).
McIntyre is silent regarding a housing and a finger clamp extending from the housing to clamp the finger against the tactile sensor with the digital artery aligned over the tactile sensor. 
In a related finger clamp, Fortin discloses a housing (Fig. 3 and ¶ [0041] disclose a housing 1 of the mouse) and a finger clamp extending from the housing to clamp the finger against a sensor with the digital artery aligned over the sensor (Fig. 3 and ¶ [0043] disclose a detachable part 2 with air inflatable cuffs 23a, 23b for pressing the finger against the PPG elements, wherein the detachable part 2 extends from the housing 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the finger cuff of McIntyre to be extended from the housing of Fortin. The motivation would have been to provide a supporting surface for the hand so that the hand may rest during the measuring operation (¶ [0040] of Fortin).  

In a related system for providing a pressure on a body part, Kun discloses a sample content alteration device 18 may be a clamping device such as a clamp, a press, or a pressure cuff which squeezes and unsqueezes sample 10 (¶ [0028]; also see ¶ [0021] which discloses that the sample 10 may be a fingertip), and a linear actuator to drive the device 18 with a clamping force directed along a linear path (¶ [0028]); and a controller coupled to the linear actuator and adapted to control the clamping force (¶ [0031] discloses the controller 30 is configured to control the operation of device 18 by controlling the pressure of sample 10 during acquisition of measurements). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure cuff of the combination of McIntyre and Fortin with the clamping device operated by a linear actuator as taught by Kun. Because both components are capable of applying varying pressures on a fingertip, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microcomputer 15 of McIntyre, based on the teachings of the controller 30 of Kun, to incorporate that it is capable of controlling the clamping force via the linear actuator. The motivation would have been to automate the pressure application. 

With regards to claim 2, the above combination teaches or suggests that the housing has a size and a shape that is conducive to being grasped by a hand (Fig. 6 of Fortin depicts the housing being a shape and size that is conducive to being grasped by a hand).

With regards to claim 3, the above combination teaches or suggests that the finger clamp is positioned and oriented on the housing to clamp an index finger while the housing is grasped by the hand and the tactile sensor is positioned and oriented to measure the blood pressure pulsatility from an ulnar side digital artery of the index finger (Fig. 6 of Fortin depicts the index finger being clamped while the user is able to grasp the housing, Fig. 1 of McIntyre depicts the piezoelectric pulse pickup being oriented to measure the combined pulsatility from both arteries of the finger).

With regards to claim 6, the above combination teaches or suggests, wherein the housing has a computer mouse-like shape that is conducive to resting on a tabletop while being grasped by the hand with an arm also resting on the tabletop during measurement of the performance metric of the heart (Fig. 6 of Fortin depicts the housing being a mouse-like shape that is conducive to being rested on a tabletop while being grasped by a hand with an arm also resting on the tabletop).

With regards to claim 13, the above combination teaches or suggests the controller is adapted to communicate with a remote device to provide a graphical user interface for orchestrating a test of the performance metric of the heart and display results of the test (Col. 7, lines 48-65 disclose a CRT display which may be used for allowing the patient to maintain a preferred pressure range during the test, wherein horizontal traces 41, 42, and 43 are displayed with a spot 44 representing the patient’s expiratory effort), wherein the graphical user interface includes: an expiratory effort meter for displaying when a user is exerting appropriate expiratory effort (Col. 7, lines 48-65 disclose a CRT display with horizontal traces for indicating when an appropriate expiratory effort is being exerted); and a pulsatility meter for displaying when the blood pressure pulsatility is being sensed by the tactile sensor (Col. 4, lines 43-49 disclose the display 16 providing a representation of the pulse sensed by pickup 12). 
The above combination is silent regarding whether there is a wireless communication interface disposed with the housing and coupled to the controller, wherein the controller is adapted to wirelessly communicate. 
In a related finger clamp, Fortin discloses a housing (Fig. 7 and ¶ [0048] disclose a housing 1 of the mouse) with a control system 3 with a microcontroller 31 and a wireless chip 32 located in the housing 1 (¶¶ [0048], [0051] and Fig. 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wired communication of McIntyre with the wireless configuration as taught by Fortin. The motivation would have been to provide a measuring system that may function completely independently of other components (¶ . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Fortin and Kun, as applied to claim 3 above, and further in view of KR 101042827 B1 (Yonsei) (cited by Applicant) (citations to Yonsei are made in reference to the translation provided by the Applicant). 
With regards to claim 4, the above combination is silent with regards to a user interface disposed on a side of the housing and positioned to be reachable by a thumb of the hand while the index finger is clamped in the finger clamp, the user interface coupled to the controller to enable a user to start or stop a measurement of the performance metric of the heart.
In a related finger clamping system, Yonsei discloses a user interface disposed on a side of the housing and positioned to be reachable by a thumb of the hand while the index finger is clamped in the finger clamp (Fig. 1 and Page 11, lines 2-9 disclose a key input unit 310 reachable by the thumb while the finger is clamped in ring-shaped measuring portion 200), the user interface coupled to the controller to enable a user to start or stop a measurement (Page 11, lines 2-9 disclose the key input including a start and end switch for starting or ending the measurement of the biosignal in the biosignal measuring apparatus 10, Page 15, lines 16-37 disclose a processing unit 840 which performs the measurement).
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Fortin and Kun, as applied to claim 2 above, and further in view of Yonsei. 
With regards to claim 5, the above combination is silent regarding whether the apparatus of claim 2 further comprises one or more of: one or more alignment shims extending from the housing to adjust a rotational position of a palm of the hand relative to the finger clamp while grasping the housing; a finger web stop extending from the housing and positioned to be cradled by a finger web of the finger is positioned in the finger clamp, wherein the finger web stop is adjustable to alter an axial position of the finger relative to the finger clamp; a fingertip stop extending from the housing and positioned to abut against a tip of the finger when the finger is positioned in the finger clamp, wherein the fingertip stop is adjustable to alter the axial position of the finger relative to the finger clamp; or a finger holster extending from the housing and positioned on the housing to locate and secure a portion of the finger that extends past the finger clamp.
(Fig. 1 and Page 11, lines 10-27 disclose a finger detachment prevention part 400 which adjusts a rotational position of a palm of the hand such that the sensors in the ring-shaped measuring unit 200 abut the same part of the index finger each time). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the above combination of McIntyre in view of Fortin and Kun to incorporate a finger detachment prevention part 400 as taught by Yonsei. The motivation would have been to ensure the sensors in the clamp are positioned along the same portion of the finger each time. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Fortin and Kun, as applied to claim 1 above, and further in view of US 9,044,146 B2 (Jeon). 
With regards to claim 9, the above combination is silent with regards to whether the linear actuator comprises: a motor disposed with the housing to generate a rotational force; a leadscrew coupled to an output of the motor to translate the rotational force to the clamping force directed along linear path, wherein the leadscrew extends into and engages with an adjustable jaw of the finger clamp.
In a related motorized clamping system, Jeon discloses a vertical control motor 30 and a vertical ball screw 34 which is fixed to the rotation shaft of the vertical control motor 30 to allow rotation and vertical movement of an upward and downward (Figs. 7-8 and Col. 15, lines 45-52), wherein the movement bracket 36 corresponds to an adjustable jaw. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linear actuator of the clamp of the above combination of McIntyre in view of Fortin and Kun, based on the teachings of Jeon to incorporate a motor and a leadscrew such that the leadscrew extends into and engages with an adjustable jaw of the finger clamp. The motivation would have been to provide the motor and other components necessary for providing a linear force and effectively fastening the body part. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Fortin, Kun, and Jeon, as applied to claim 9 above, and further in view of US 2019/0053723 A1 (van Sparrentak). 
With regards to claim 10, the above combination fails to teach that the finger clamp further comprises: a manual release knob extending from the adjustable jaw of the finger clamp, wherein the manual release knob engages with the leadscrew and provides a manual release of the clamping force when turned, pressed, or pulled.
In a related system for clamping, van Sparrentak discloses a manual release knob extending from the adjustable jaw of the finger clamp (Fig. 2a and ¶ [0084] disclose a manually releasable release actuator 141 on a pawl arm 142), wherein the manual release knob engages with the retention mechanism and provides a manual release of the clamping force when turned, pressed, or pulled (¶¶ [0084]-[0085] discloses the manually releasable release actuator 141 being able to be pressed in order to release the clamping force). It would have been obvious for one of . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Fortin and Kun, as applied to claim 1 above, and further in view of US 2011/0245691 A1 (Silber).
With regards to claim 11, the above combination teaches or suggests the apparatus further comprises: a mouthpiece shaped to receive an expiration of a user (Fig. 1 and Col. 7, lines 34-47 of McIntyre disclose a mouthpiece 22); an air tube connecting the mouthpiece to the housing (Fig. 1 and Col. 7, lines 34-47 of McIntyre disclose a house 24 which connects the mouthpiece to components connected to the piezoelectric pulse pickup 11); and a pressure sensor and coupled to the air tube to measure an air pressure of the expiration (Fig. 1 and Col. 7, lines 34-47 of McIntyre disclose a pressure transducer 25 to provide a pressure signal), wherein the controller is coupled to the pressure sensor and adapted to monitor the air pressure while generating the pulsatility data (Fig. 1 and Col. 7, lines 34-47 of McIntyre disclose the microcomputer 15 processes the digital pressure signal).
The above combination is silent with regards to whether the pressure sensor is disposed within the housing. 
In the related finger cuffing system, Fortin discloses a control system 3 with a microcontroller 31 located in the housing 1 (¶ [0048] and Fig. 7) such that all (¶ [0051]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal analysis system and the pressure sensor of McIntyre to be incorporated within the housing of Fortin. The motivation would have been to provide a measuring system that may function completely independently of other components (¶ [0051] of Fortin).
The above combination is silent with regards to whether the apparatus is adapted to measure a left ventricular end diastolic pressure (LVEDP). 
In a related system for monitoring cardiac performance, Silber discloses a system which acquires arterial and expiratory pressure signals during a Valsalva maneuver and that a software program is used to analyze the arterial pressure signals and derive a LVEDP using a predictive algorithm (¶ [0008]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McIntyre to incorporate the software for deriving an LVEDP as taught by Silber. The motivation would have been to provide a more accurate analysis for diagnosing heart failure. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Fortin and Kun, as applied to claim 1 above, and further in view of US 2006/0005631 A1 (Hashimoto)
With regards to claim 12, the above combination is silent with regards to whether the tactile sensor comprises a two dimension capacitive sensor array having 
In a related system for monitoring a pressure pulse wave, Hashimoto teaches an array-type capacitive pressure pulse wave sensor 126 (Fig. 14-15 and ¶ [0090]), wherein the lower electrodes 10 are provided in a direction approximately orthogonal to the extending direction of artery 210 (¶ [0090]). Fig. 13A depicts the lower electrodes 10 being columns in the array, wherein the upper electrodes 20 are rows in the arrays, wherein there are more rows than columns (Fig. 13A and ¶ [0083]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tactile sensor of McIntyre with the array-type capacitive pressure pulse wave sensor 126 of Hashimoto. Because both sensors are capable of monitoring a pulse waveform, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Kun. 
With regards to claim 14, McIntyre discloses at least one machine-accessible storage medium that provides instructions that, when executed by a heart performance measurement system, will cause the heart performance measurement system to perform operations (Col. 5, lines 26-36 discloses steps in a suitable program that is to be performed by microcomputer 15 and the corresponding system depicted in Fig. 1), comprising: monitoring pulsatility signals output from a tactile sensor disposed on or in an inward facing surface of the finger clamp (Col. 4, lines 40-57 and Fig. 1 disclose a piezoelectric pulse pickup 12 for providing a signal representative of the pulse, in which a pressure is applied via the cuff through the piezoelectric pulse pickup 12 to the skin of finger 11, wherein the pulse is representative of the blood pressure pulsatility; Col. 5, lines 26-36 disclose the microcomputer being configured to monitor the pulse signals. The Examiner notes that the cuff is a clamp because it clamps the finger against pickup 12), wherein the tactile sensor flattens a digital artery for applanation tonometer (Col. 5, lines 1-25 and Figs. 5-7 disclose the pulse pickup assembly 12 comprising a flat piezoelectric membrane 31; Because the pulse pickup 12 applies a pressure to flatten the skin and artery of the finger 12 in order to determine the pulse, the pulsatility signal is acquired via applanation tonometry); generating pulsatility data, based upon the pulsatility signals, from which the performance metric of the heart may be determined (Fig. 1 and Col. 5, lines 26-36 disclose a microcomputer 15 configured to determine performance metrics of the patient based on the pulse pressures and pulsatility data; also see Col. 11, line 56 to Col. 12, line 26 and Col. 15, lines 24-36 with regards to the computer analysis for observing performance metrics).
The above combination is silent regarding a linearly actuating a finger clamp to apply a clamping force directed along a linear path to a finger. 
In a related system for providing a pressure on a body part, Kun discloses a sample content alteration device 18 may be a clamping device such as a clamp, a press, or a pressure cuff which squeezes and unsqueezes sample 10 (¶ [0028]; also see ¶ [0021] which discloses that the sample 10 may be a fingertip), and a linear actuator to drive the device 18 with a clamping force directed along a linear path (¶ [0028]); and a controller coupled to the linear actuator and adapted to control the clamping force (¶ [0031] discloses the controller 30 is configured to control the operation of device 18 by controlling the pressure of sample 10 during acquisition of measurements). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure cuff of McIntyre with the clamping device operated by a linear actuator as taught by Kun. Because both components are capable of applying varying pressures on a fingertip, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microcomputer 15 of McIntyre, based on the teachings of the controller 30 of Kun, to incorporate that it is capable of controlling the clamping force via the linear actuator. The motivation would have been to automate the pressure application. 

With regards to claim 15, the above combination teaches or suggests monitoring an expiratory effort while monitoring the pulsatility signals (Figs. 2-4 of McIntyre depict monitoring pulse signals during expiratory efforts of the Valsalva maneuver; see Col. 2, lines 25-51); recording the pulsatility data while the expiratory effort is within a threshold range (Col. 7, lines 48-65 of McIntyre disclose having the expiration effort between a threshold range to provide strain for phase I and II of the Valsalva maneuver; Col. 8, lines 5-26 and Fig. 2 of McIntyre disclose recording the pulse waveform during phases I and II of the Valsalva maneuver); and recording the pulsatility data following cessation of the expiratory effort (Col. 8, lines 5-26 and Fig. 2 of McIntyre disclose recording the pulse waveform during phases III and IV of the Valsalva maneuver). 

With regards to claim 18, the above combination teaches or suggests displaying a pulsatility meter in real-time indicating whether the pulsatility signals from the tactile sensor are registering blood pressure pulsatility in the digital artery of the finger (Col. 4, lines 40-49 of McIntyre discloses displaying a representation of the pulse sensed by pickup 12, wherein displaying the information is an indication of whether the pulsatility signals are being picked up). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Kun, as applied to claim 15 above, and further in view of Silber
With regards to claim 16, the above combination teaches or suggests analyzing the pulsatility data recorded during the expiratory effort and recorded following the expiratory effort to determine the performance metric; and displaying a result of the analyzing (Col. 2, lines 25-52 of McIntyre disclose signals may be processed to provide an indication of one or more of the heart rate, pressure or displacement time derivative of the pressure or displacement signal, integral of the pressure or displacement signal, peak pressure, mean pressure and diastolic pressure, and times to the occurrence of certain events, such as time to maximum and minimum signal amplitudes, and impulse rates, as they occur in the course of Valsalva maneuver, and the response to it, and other interventions, alone, or in combination” and then displaying these signals).
The above combination is silent with regards to whether the apparatus is adapted to measure a left ventricular end diastolic pressure (LVEDP). 
In a related system for monitoring cardiac performance, Silber discloses a system which acquires arterial and expiratory pressure signals during a Valsalva maneuver and that a software program is used to analyze the arterial pressure signals and derive a LVEDP using a predictive algorithm (¶ [0008]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McIntyre to incorporate the software for deriving an LVEDP as taught by Silber. The motivation would have been to provide a more accurate analysis for diagnosing heart failure. 

With regards to claim 17, the above combination teaches or suggests displaying an expiratory effort meter that provides real-time feedback for guiding the expiratory effort into the threshold effort range (Col. 7, lines 47-65 of McIntyre disclose a display used for allowing the patient to maintain a preferred pressure range during the test); and linearly actuating the finger clamp to release the clamping force (see the above analysis with regards to the substitution of the cuff of McIntyre with the linearly actuated clamp of Kun; Col. 5, lines 42-62 of McIntyre disclose using a valve 21 to reduce to pressure in the inflatable cuff to the desired pressure; ¶ [0028] of Kun discloses unsqueezing the sample 10 via the linear actuator). 

In a related system for monitoring heart performance, Silber discloses software which, if it detects a valid PPG baseline, will let the patient know to begin the Valsalva maneuver for 10 seconds (¶ [0073]), which discloses prompting the user to start the expiration effort and stop the effort after 10 seconds. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of McIntyre in view of Kun to incorporate software for prompting the user to begin and end the Valsalva maneuver as taught by Silber. The motivation would have been to automate the measurement system and eliminate the need for a practitioner to conduct the measurement. 

No Prior Art Rejection of Claims 7-8 and 19-20
	With regards to claim 7, the prior art does not teach or suggest “the tactile sensor is disposed on a flat surface that protrudes from the housing at an oblique angle from an outer surface of the housing and the finger clamp has a curved shape opposite the tactile sensor that cradles a side of the finger opposite the tactile sensor” along with the other features of claim 7. 
	Claim 8 is dependent upon claim 7 and therefore contains subject matter which was not taught or suggested in the prior art. 
	US 2019/0150765 A1 (Fortin) discloses light sources and sensors 21a, 21b, 22a, 22b which protrude from the housing 1 at an oblique angle (Fig. 3 and ¶ [0040]), but 
With regards to claim 19, the prior art does not teach or suggest “closing the finger clamp along the linear path at a first speed until the tactile sensor registers skin contact; and adjusting the clamping force applied by the finger clamp along the linear path at a second speed, slower than the first speed, after the tactile sensor registers the skin contact” along with the other features of claim 19. 
	Claim 20 is dependent upon claim 19 and therefore contains subject matter which was not taught or suggested in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791